Quillian, Presiding Judge.
Appeal was taken from an order granting a writ of possession to the claimant, Gray. As the record reveals, the trial court issued an immediate writ of possession against certain equipment owned by Golden, the appellant in the present case. The property was subsequently levied upon by the sheriff. Golden appeals. Held:
“Any judgment by the [trial] court [dealing with possession of secured property] shall be appealable pursuant to Code Title 6 or any other applicable law.” Code Ann. § 67-706 (Ga. L. 1974, pp. 398,402). Accordingly, the appealability of the order in the present case must be determined by Code Ann. § 6-701 (Appellate Practice Act; Ga. L. 1965, p. 18, as amended through Ga. L. 1979, pp. 619, 620); King Orthopedic Appliances v. Medical Funding Services, 152 Ga. App. 544, 546 (263 SE2d 485).
The order sought to be appealed is not “final” within the meaning of Code Ann. § 6-701 (a)(1), supra. In the present case, the appellant has filed motions, defenses and counterclaims pursuant to Code Ann. § 67-715 (Ga. L. 1975, pp. 1213, 1215) and Code Ann. § 67-716 (Ga. L. 1975, pp. 1213,1215). No ruling by the trial judge has *597been made thereon. Thus, these issues have not been finally determined and the case is still pending in the court below. Sumner v. Adel Bkg. Co., 241 Ga. 563 (246 SE2d 680).
Submitted October 6, 1980
Decided November 25, 1980.
Albert E. Butler, for appellant.
C. Edwin Rozier, for appellee.
There was no application for interlocutory appeal and the present case is premature.

Appeal dismissed.


Shulman and Carley, JJ., concur.